Citation Nr: 1810479	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-10 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for balance problems.

2. Entitlement to service connection for emotional distress due to a colonoscopy.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to pain medication taken for service-connected disabilities. 

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1978 and October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at an April 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In October 2017, the Board remanded the Veteran's claim for an increased rating for his service-connected anxiety disorder.  That issue is still undergoing development and has not yet been returned to the Board.  Accordingly, it will be addressed in a subsequent Board decision.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision on the issue of entitlement to service connection for balance problems, the Veteran withdrew his claim.

2. Prior to the promulgation of a decision on the issue of entitlement to service connection for emotional distress due to a colonoscopy, the Veteran withdrew his claim.

3. The Veteran's GERD is proximately due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for balance problems have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for emotional distress due to a colonoscopy have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for service connection for GERD have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Balance Problems and Emotional Distress 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his hearing before the Board in April 2017 and in a November 2017 statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of the claims of entitlement to service connection for balance problems and service connection for emotional distress due to a colonoscopy.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issues.  Accordingly, the Board does not have jurisdiction over these claims, and dismissal is warranted.

GERD

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran asserts that his GERD is caused by the pain medication he takes for his service-connected disabilities. 

In September 2012, the Veteran underwent a VA examination.  The examiner opined that the Veteran's GERD is less likely than not due to or the result of the Veteran's service-connected disabilities.   The examiner explained that there is no objective evidence that the Veteran was seen for reflux while in the military or that the anti-inflammatories taken while in service resulted in his reflux.  This opinion lacks probative value, as the examiner limited his consideration to the Veteran's use of anti-inflammatories during service.

In November 2017, the Veteran submitted a medical opinion from his VA primary physician.  This opinion states that the Veteran has been taking many pain medications throughout the years which have resulted in acid reflux (GERD).  The physician opined that the Veteran's GERD is as likely as not related to his pain medication.  The examiner explained that the Veteran is currently taking naproxen and that naproxen belongs to a group of pharmacological agent called nonsteroidal anti-inflammatory drugs (NSAIDS) which are known to irritate the gastric lining of the stomach resulting in discomfort and acid reflux. 

A July 2015 and June 2016 VA treatment record, as well as throughout the record, confirms that the Veteran is prescribed naproxen for pain associated with his service-connected back and bilateral knee disabilities. 

In sum, the Board finds that the probative medical evidence of record, particularly the November 2017 medical opinion, demonstrates that service connection for GERD, secondary to the Veteran's pain medications taken for his service-connected disabilities, is warranted.


ORDER

The appeal of entitlement to service connection for balance problems is dismissed.

The appeal of entitlement to service connection for emotional distress due to a colonoscopy is dismissed.

Service connection for GERD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran was formally diagnosed with sleep apnea in July 2012 after completing a sleep study.  At the Veteran's April 2017 hearing before the undersigned, the Veteran stated that the sleep study results noted that his sleep apnea is caused by his posture while he sleeps, which the Veteran attributes to his service-connected cervical spine disability.  Additionally, the Veteran stated that the physicians noted that the Veteran's constant pain could additionally be a source of his sleep apnea.  The Veteran's representative added that the Veteran's inability to find a comfortable position to sleep in results in his sleep apnea.  However, these specific findings were not noted at the Veteran's sleep study. 

Nevertheless, the Veteran has not been afforded a VA examination in connection with his claim for sleep apnea.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded an appropriate VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2.  Thereafter, schedule the Veteran for appropriate VA examination to assess his sleep apnea.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include all diagnostic testing or evaluation deemed necessary by the examiner.  

The examiner must render opinions as to the following:

a) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident of service?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected cervical spine disability and/or bilateral knee disability?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was permanently worsened (aggravated) by his service- connected cervical spine disability and/or bilateral knee disability?

In providing these opinions, the examiner must address the Veteran's assertions that his sleep study results noted that his sleep apnea was caused by his posture while he sleeps, which he attributes to his service-connected cervical spine disability; his assertion that the physicians noted that his constant pain could additionally be a source of his sleep apnea; and his representative assertion that the Veteran's inability to find a comfortable position to sleep in results in his sleep apnea.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


